DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

*Applicant is reminded to submit an oath/declaration.

Specification
The abstract of the disclosure is objected to because it contains more than the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The opening paragraph should refer to the parent patent number. Also, paragraphs [0055, 0066, 0072] refer to Figures 5 and 6, when the drawings show Figures 5A-C and 6A-B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 17, ‘the pulse cycle’ and ‘the acquired pressure waveform’ lack antecedence. Also, it is unclear which ‘the sensor’ refer to since claim 3 (from which claim 4 depends) refers to two sensors.
In claim 18, line 3, it appears the second ‘fluid’ should be ‘method’.
In claim 18, lines 8-10, instances of ‘the resonance frequency’ lack antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaplan (US 6,331,163 –cited by applicant).
Re claims 18, 19: Kaplan discloses a method for detecting ambient fluid pressure using sensor devices disposed in each of two fluid environments, wherein said device comprising a vibration sensor having a frequency response that is dependent upon ambient fluid pressure of said environment (col 1, line 66-col 2, line 7; col 2, lines 52-61; 
subjecting each device to ultrasonic vibrations (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the ultrasound waves transmitted by the transducer);
receiving vibrations generated by the devices in response to the ultrasonic vibrations, the generated vibration including a vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the sensor 1, 30 that receives the generated vibrations including a vibration frequency); 
determining the resonance frequency of each device from the vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the “resonant frequency” that is determined from the vibration frequency received at the sensor);
determining the ambient pressure of fluid surrounding each device from the resonance frequency of each device (col 12, line 62-col 13, line 26; see the pressure that is proportional to the sensor membrane);
determining a pressure gradient between the devices (col 2, lines 52-61; see the two sensors wherein the gradient/change is implicitly determined as the sensors are positioned on each side).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 3, 6-11, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant).
Re claims 1, 3, 11: Kaplan discloses a method for detecting fluid pressure from an implanted sensor device wherein the device comprises a vibration sensor having a resonance frequency that is dependent upon ambient fluid pressure (col 1, line 66-col 2, line 7; col 2, lines 52-61; col 10, lines 48-62; see the method to implant sensors to determine pressure of fluid, and see the multiple sensors implanted), comprising the steps of: 
subjecting the implanted device to ultrasonic vibrations (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the ultrasound waves transmitted by the transducer);
receiving vibrations generated by the device in response to the ultrasonic vibrations, the generated vibration including a vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the sensor 1, 30 that receives the generated vibrations including a vibration frequency); 
determining the resonance frequency of the device from the vibration frequency (col 9, line 59-col 10, line 41; col 12, line 62-col 13, line 26; see the “resonant frequency” that is determined from the vibration frequency received at the sensor); 
determining the ambient pressure of fluid surrounding the device from the resonance frequency of the device (col 12, line 62-col 13, line 26; see the pressure that is proportional to the sensor membrane); and

Kaplan discloses all features except that the pressure is portal or hepatic fluid pressure or that portal hypertension is monitored in the porto-heptaic venous system. However, Bailey teaches of an in vivo sensor to monitor parameters in the body including measurement of pressure as portal or hepatic fluid pressure or that portal hypertension is monitored in the porto-heptaic venous system. (col 3, lines 3-42; see the hypertension and the implantable sensor to monitor within the hepatic and renal systems). It would have been obvious to the skilled artisan to modify Kaplan, to monitor portal or hepatic pressure and hypertension as taught by Bailey, as such are well-known types of fluid pressures that are monitored using an implantable sensor and such would enable monitoring of these particular physiological parameters.
Re claim 6: Kaplan discloses monitoring the patency of a transjugular intrahepatic portosystemic shunt (col 2, lines 16-25; see the sensor that monitors patency via its output signal such as for a stent/shunt device).
Re claims 7, 8, 14, 15: Kaplan discloses that the pressure gradient further comprises distinguishing each vibration frequency from noise by identifying a peak in each frequency (col 10, lines 32-40; see the reflected waves that have an amplitude at the resonant frequency, thereby requiring the means to identify the peaks).
Re claims 9, 16: Kaplan discloses identifying a pulse cycle; receiving a plurality of vibration signals generated by each device during the pulse cycle/rate corresponding to expansion/contraction of the heart; comparing the pulse cycle to the received signals; 
Re claim 10: Kaplan discloses distinguishing each sensor by a unique frequency response for each sensor at a given pressure (col 10, lines 6-25; see the “different frequency” which corresponds to each sensor).

Claims 2, 4, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant), as applied to claims 1, 3, and 11, further in view of Miesel et al (US 6,248,080 –cited by applicant).
Re claims 2, 4, 12, 17: Kaplan/Bailey discloses all features including measuring the pulse cycle and waveform with an external device and correlating with the acquired pressure waveform from the sensor (col 9, lines 39-50; see the external activation and detection system), but does not disclose that the resonance frequency is determined using a phase inversion algorithm. However, Miesel teaches of a phase inversion algorithm (col 27, lines 39-48; see the inverters 248, 250 that are controllable and are used to invert the phase). It would have been obvious to the skilled artisan to modify Kaplan/Bailey, to use the inversion as taught by Miesel, in order to provide for accurate data detection over a period of time.

s 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6,331,163 –cited by applicant) in view of Bailey et al (US 8,372,139 –cited by applicant), as applied to claims 3 and 11, in view of Bourland et al (US 5,010,772).
Re claims 5, 13: Kaplan/Bailey disclose all features except for displaying the pressure gradient. However, Bourland teaches of a pressure mapping system including (col 7, lines 59-68; see the display monitor that displays the pressure gradient/change). It would have been obvious to the skilled artisan to modify Kaplan/Bailey, to display the pressure as taught by Bourland, in order to permit a user to quickly determine the pressure, thereby improving the monitoring procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793